PER CURIAM.
The appeal by appellant/cross-appellee has previously been dismissed for failure to prosecute. On the cross-appeal, this case is re-' *202versed as to the trial court’s failure to award prejudgment interest from July 19, 1989, to the date of the final judgment. See Argonaut Ins. Co. v. May Plumbing Co., 474 So.2d 212 (Fla.1985); Bergen Brunswig Corp. v. H.R.S., 415 So.2d 765 (Fla. 1st DCA 1982), rev. denied, 426 So.2d 25 (Fla.1983). The case is affirmed on the attorney’s fees issue.
GLICKSTEIN and WARNER, JJ„ and ALVAREZ, RONALD V., Associate Judge, concur.